Citation Nr: 0825505	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  03-03 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for a heart disorder, 
currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating for pes planus, 
currently evaluated as 30 percent disabling.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel
INTRODUCTION

The veteran served on active duty from February 1973 to June 
1977.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana.  

In July 2006, the Board issued a decision that denied a 
separate compensable rating for the veteran's service-
connected hypertension; the veteran did not appeal that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  That issue, then, is no longer before the 
Board.  The July 2006 decision remanded the remaining issues 
for further development, to include examinations.  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

As noted above, the Board remanded this case in July 2006 to 
obtain examinations of the veteran's service-connected heart 
and pes planus disabilities.  Those examinations were 
conducted in October 2006.  Although not specifically 
requested by the Board's remand, the examiner did not comment 
on the effect of the veteran's service-connected disability 
on his ability to follow a substantially gainfully 
occupation.  Because the veteran has also claimed entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disability, such an 
opinion is needed.  

Further, a recent decision of the United States Court of 
Appeals for Veterans Claims (Court) held that, for an 
increased-compensation claim, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the 
claimant's demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44.  The record does not 
reflect that the veteran has been provided notice complying 
with Vazquez-Flores.  Accordingly, on remand, the veteran 
should be provided with notice that complies with Vazquez-
Flores.  

In addition, as directed in the Board's July 2006 remand, the 
examination was to include exercise stress testing, if 
feasible, and if a determination of METs by exercise stress 
testing could not be done for medical reasons, the examiner 
was to provide an estimate of the level of activity and 
specific examples to support the examiner's estimation of the 
veteran's current level of activity (expressed in METs) that 
results in dyspnea, fatigue, angina, dizziness, or syncope.  
The report of the October 2006 examination of the veteran's 
heart includes estimated METs between 6 and 10 based on 
January 2006 exercise stress testing and states that no 
repeat stress testing was indicated.  It does not contain 
specific examples to support the examiner's estimation of the 
veteran's current level of activity.  The Court has held that 
"where remand orders of the Board or this Court are not 
complied with, the Board itself errs in failing to insure 
compliance."  Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, a remand is required to obtain an examination that 
includes the requested information.  

Because the issue relating to a total disability rating based 
on individual unemployability is inextricably intertwined 
with the other two issues, appellate consideration of the 
total disability rating based on individual unemployability 
issue must be deferred pending completion of the requested 
development regarding the other issues to avoid piecemeal 
litigation.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the veteran with notice that 
complies with Vazquez-Flores, 
specifically notifying him a) that, to 
substantiate his claims, the claimant 
must provide, or ask the Secretary to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life, b) of examples 
of the types of medical and lay evidence 
that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation - e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

2.  Schedule an examination of the 
veteran's service-connected disabilities.  
The claims file must be reviewed by the 
examiner(s).  In addition to providing a 
thorough, current assessment of each of 
the disabilities, the examiner(s) should 
comment on the effect of the disabilities 
on the veteran's daily activities and on 
his ability to obtain and retain 
substantially gainful employment.  
Further, the heart examiner should 
provide an estimate of the level of 
activity (expressed in METs and supported 
by specific examples, such as slow stair 
climbing or shoveling snow) that results 
in dyspnea, fatigue, angina, dizziness, 
or syncope, to support the estimated METs 
level.  The examiner's (or examiners') 
opinion(s) should be supported by 
adequate rationale.  

3.  Then, readjudicate the veteran's 
claims for increased ratings for his 
heart and pes planus disabilities and for 
a total disability rating based on 
individual unemployability due to 
service-connected disability.  If the 
claims are not granted to the veteran's 
satisfaction, furnish him and his 
representative with a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond before 
returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




